PER CURIAM.
REVERSED AND REMANDED.
Admission of hearsay testimony concerning two absent psychological experts’ conclusions respecting appellant’s sanity was prejudicial. The prejudice was not overcome by the trial court’s attempt at a curative instruction. Inasmuch as we cannot say that the error was harmless, we must reverse. See State v. DiGuilio, 491 So.2d 1129, 1135 (Fla.1986).
Additionally, we observe that section 775.087(2), Florida Statutes (1987), establishes no minimum mandatory sentence for a defendant’s possession or use of a firearm while perpetrating a manslaughter. Murray v. State, 491 So.2d 1120 (Fla.1986).
GLICKSTEIN and POLEN, JJ., and ESQUIROZ, MARGARITA, Associate Judge, concur.